28 F.3d 1210
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles William LEVY, Plaintiff Appellant,v.GEORGE MASON UNIVERSITY;  C. J. Fuchs, Defendants Appellees.
No. 94-1525.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 23, 1994.Decided:  July 18, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Leonie M. Brinkema, District Judge.  (CA-94-92-A)
Charles William Levy, appellant Pro Se.
Roscoe Connell Roberts, Asst. Atty. Gen., Richmond, VA, for appellees.
E.D.Va.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Charles W. Levy appeals from the district court's order dismissing his 42 U.S.C. Sec. 1983 (1988) Complaint in which he claimed that the Defendants had instituted disciplinary proceedings against him motivated by unlawful discrimination.  Our review of the record reveals that this appeal is without merit because Levy failed to state a cause of action under Sec. 1983.  Therefore, we affirm the dismissal of his Complaint.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.